              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,            Case No. 18-CR-182-2-JPS
 v.

 MARQUEL L. JOHNSON,                                             ORDER

                            Defendant.


       On September 18, 2018, the government filed a fifteen-count

Indictment in this case, charging the defendant in thirteen counts for

violations of 18 U.S.C. §§ 1951 and 924(c). (Docket #16). On July 19, 2019,

the parties filed a plea agreement indicating that the defendant agreed to

plead guilty to Counts Two, Four, Six, and Ten through Fifteen of the

Indictment. (Docket #51). The government agreed to move to dismiss the

remaining counts as to this defendant at sentencing. Id. at 6.

       The parties appeared before Magistrate Judge Nancy Joseph on

August 8, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #55). The defendant entered a plea of guilty

as to Counts Two, Four, Six, and Ten through Fifteen of the Indictment. Id.

After cautioning and examining the defendant under oath concerning each

of the subjects mentioned in Rule 11, Magistrate Judge Joseph determined

that the guilty plea was knowing and voluntary, and that the offenses

charged were supported by independent factual bases containing each of

the essential elements of the offenses. (Docket #55 and #56).
       Thereafter,    Magistrate    Judge    Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #56). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court     has   considered         Magistrate    Judge   Joseph’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #56) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 28th day of August, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
